              Case 3:13-cr-04454-WQH Document 72 Filed 08/23/21 PageID.272 Page 1 of 7
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                            UNITED STATES DISTRICT CO                                              AUG 2 3 2021
                                                    SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA

                                       V.
                        DAVID BRADLEY(!)
                                                                                  Case Number:        3:13-CR-04454-WQH

                                                                               ZainabKhan
                                                                               Defendant's Attorney
REGISTRATION NO.
IZ!   Correction ~f Sentence for Clerial Mistake (Fed. R. Crim. P. 36)

TIIE DEFENDANT:
~     admitted guilt to violation ofallegation(s) No.                    1-3

D     was found guilty in violation ofallegation(s) No.
                                                                         ------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(,):

Allegation Number                        Nature of Violation

                1-3                      nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                         Act)




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 7 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.
           Case 3:13-cr-04454-WQH Document 72 Filed 08/23/21 PageID.273 Page 2 of 7
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                DAYID BRADLEY (I)                                                        Judgment - Page 2 of 7
CASE NUMBER:              3: 13-CR-04454-WQH



 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




•      Sentence imposed pursuant to Title 8 USC Section l326(b).
•      The court makes the following recommendations to the Bureau of Prisons:




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant shall surrender to the United States Marshal for this district:
       •    at
                 --------- A.M.                              .on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __


at
     ------------ ,                        with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                               3: 13-CR-04454-WQH
               Case 3:13-cr-04454-WQH Document 72 Filed 08/23/21 PageID.274 Page 3 of 7
     AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:              DAYID BRADLEY (I)                                                              Judgment - Page 3 of 7
     CASE NUMBER:            3:13-CR-04454-WQH


 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 Four (4) years

                                              MANDATORY CONDITIONS
I. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not ille all ossess a controlled substance. The defendant must refrain from an unlawful lise of a
     controlled substance. The defendant must submit to one drug test within 15 days ofrelease from imprisonment and at least
   · two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
     than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •  The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substanc.e abuse. (check if applicable)
4.   •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence ofrestitution. (check If applicable)
5.   IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   . applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                        3:13-CR-04454-WQH
               Case 3:13-cr-04454-WQH Document 72 Filed 08/23/21 PageID.275 Page 4 of 7
  AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

  DEFENDANT:                   DAVID BRADLEY(!)                                                                       Judgment - Page 4 of7
  CASE NUMBER:                 3:13-CR-04454-WQH



As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

 I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their
               . .release
                       . from imprisonment,
                               .             unless the probation officer instructs the defendant to report to a different probation


2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.                                                          "

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confrrm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                    3: 13-CR-04454-WQH
         Case 3:13-cr-04454-WQH Document 72 Filed 08/23/21 PageID.276 Page 5 of 7
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:            DAVID BRADLEY(!)                                                       Judgment - Page 5 of 7
CASE NUMBER:          3:13-CR-04454-WQH




   I. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any
       other electronic communications or data storage devices or media, and effects to search at any time, with
       or without a warrant, by any law enforcement or probation officer with reasonable suspicion concerning
       a violation of a condition of probation/supervised release or unlawful conduct, and otherwise in the lawful
                                                                               . at ure o su m1 o a searc may
      be grounds for revocation; you must warn any other residents that the premises may be subject to searches
      pursuant to this condition.

   2. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that
      are imposed by the court.

   3. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e)(l)), which
      can communicate data via modem, dedicated connections or cellular networks, and their peripheral
      equipment, without prior approval by the court or probation officer, all of which are subject to search
      and seizure. The offender must consent to installation of monitoring software and/or hardware on any
      computer or computer-related devices owned or controlled by the offender that will enable the probation
      officer to monitor all computer use and cellular data. The offender must pay for the cost of installation
      of the computer software.

  4. Not associate with, or have any contact with, any known sex offenders unless in an approved treatment
     and/or counseling setting.

  5. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
     unless in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and
     nature of offense and conviction, with the exception of the offender's biological children, unless approved
     in advance by the probation officer.

  6. Not accept or commence employment or volunteer activity without prior approval of the probation officer,
     and employment should be subject to continuous review and assessment by the probation officer.

  7. Not loiter within 200 yards of a school, schoolyard, playground, park, ainusement center/park, public
     swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily
     frequented by persons under the age of 18, without prior approval of the probation officer.

  8. Not possess or view any materials such as videos, magazines, photographs, computer images or other
     matter that depicts "sexually explicit conduct" involving children as defined by 18 :USC§ 2256(2) and/or
     "actual sexually explicit conduct" involving adults as defined by 18 USC § 2257(h)(l ), and not patronize
     any place where such materials or entertainment are the primary material or entertainment available.

                                                                                         3:13-CR-04454-WQH
             Case 3:13-cr-04454-WQH Document 72 Filed 08/23/21 PageID.277 Page 6 of 7
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 DEFENDANT:               DAYID BRADLEY(!)                                                       Judgment - Page 6 of 7
 CASE NUMBER:             3:13-CR-04454-WQH


       9. ·Complete a sex offender evaluation, which may include periodic psychological, physiological testing, and
           completion of a visual reaction time (VRT) assessment, at the direction of the court or probation officer.
           If deemed necessary by the treatment provider, the offender shall participate and successfully complete
           an approved state-certified sex offender treatment program, including compliance with treatment
           requirements of the program. The Court authorizes the release of the presentence report, and available
           psychological evaluations to the treatment provider, as approved by the probation officer. The offender
           wi     ow reciprocal release of information between the probation officer and the treatment provider. The
           offender may also be required to contribute to the costs of services rendered in an amount to be determined
          by the probation officer, based on ability to pay. Polygraph examinations may be used following
          completion of the formal treatment program as directed by the probation officer in order to monitor
          adherence to the.goals and objectives of treatment and as a part of the containment model.

       10. Reside in a residence approved in advance by the probation officer, and any changes in residence shall be
           pre-approved by the probation officer.

   11. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
       directed by the probation officer. Allow for reciprocal release of information between the probation
       officer and the treatment provider. May be required to contribute to the costs of services rendered in an
       amount to be determined by the probation officer, based on ability to pay.



II .




                                                                                             3: 13-CR~04454-WQH
             Case 3:13-cr-04454-WQH Document 72 Filed 08/23/21 PageID.278 Page 7 of 7




AO 2458:      Judgment in Criminal Case
              Sheet 5 - Crlmi11al Monetary Penalties

                                                                                                      Judgme111- Page ___,],__ of
DEFENDANT: DAVID BRADLEY
                                                                                               II
CASE NUMBER: 13CR4454-WQH
                                                          RESTITUTION

The defendant shall pay restitution in the amount of _ _ _$.:..6:..:,o_o_o__.o_o_ _ _ unto the United States of America.




           This sum shall be paid __ immediately.
                                     as follows:
             Defendant shall pay restitution in the amount of $6,000 to Carol L. Hepburn in trust for Vicky through the Clerk, U.S.
             District Court. Payments shall be made to "Carol L. Hepburn in trust for Vicky" and mailed to Carol Hepburn 2722
            ,Eastlake Avenue E. Suite 200 Seattle, Washington 98102. Payment of restitution shall be forthwith. During any period
             of incarceration the defendant shall pay restitution through the Inmate Financial Responsibility Program at the rate of
             50% of defendant's income or $25.00 per quarter, whichever if greater. The defendant shall pay restitution during the
             period of supervised release at the rate of $100.00 per month. These payment schedules do not foreclose the United
             States from exercising all legal actions, remedies, and process available to it to collect the restitutionjudgment.




     The Court has detennined that the defendant                    have the ability to pay interest. It is ordered that:
             The interest requirement is waived.

             The interest is modified as follows:




                                                                                                    13CR4454-WQH
